271 S.W.3d 31 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
Robert B. MABRY, Defendant/Appellant.
No. ED 90416.
Missouri Court of Appeals, Eastern District, Division Three.
October 28, 2008.
Rehearing Denied December 18, 2008.
Amy Fite, Rachel Dayis Schwarzlose, Saint Louis, MO, for plaintiff/respondent.
William P. Grant, St. Louis. MO. for defendant/appellant.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Robert B. Mabry (Appellant) appeals from the trial court's judgment entered upon a jury verdict convicting him of one count of stalking and three counts of violation of an order of protection.
We have reviewed the briefs of the parties and the record on appeal and conclude that (1) the trial court did not err in overruling Appellant's motion for judgment of acquittal of stalking and of violation of an order of protection in Counts I, VI and VII, as the State presented sufficient evidence to make a submissible case against Appellant on those charges (State v. Christian. 184 S.W.3d 597, 601-02 (Mo. App. E.D.2006)); (2) the trial court did not err in admitting into evidence the August and October 2005 letters and envelopes on the violation of an order of protection charges in counts VI and VII, as the State presented the necessary foundation for their admission (State v. Reed, 816 S.W.2d 919, 923 (Mo.App. E.D.1991)); and (3) the trial court did not err in entering a judgment of conviction against Appellant on the stalking charge because the State proved beyond a reasonable doubt the elements of stalking as set forth in Section 565.225.2 RSMo 2004.
An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).